PER CURIAM.
We affirm appellant’s judgment and sentence in this appeal filed pursuant to Anders v. Calif., 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
The trial court granted appellant’s motion to correct a probation order to provide that appellant was “found guilty by a jury on November 8, 2006.” The amended probation order still erroneously provides that George “entered a plea of nolo contende-re.” We remand for correction of the probation order in accordance with the trial court’s directive of October 2, 2007. See Smith v. State, 723 So.2d 872 (Fla. 1st DCA 1998).
KAHN, PADOVANO, and HAWKES, JJ., concur.